Citation Nr: 1729880	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-46 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for a service-connected low back disability, evaluated as 10 percent disabling prior to January 7, 2014, and 20 percent disabling thereafter.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


REMAND

The Veteran served on active duty from January 1990 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2014, the Veteran had a Board hearing.

In December 2014, the Board issued a decision that, inter alia, remanded the above-captioned low back increased rating claim, as well as claims seeking service connection for a psychiatric disorder and entitlement to a TDIU.  (The procedural issues of these claims, including the Board's jurisdiction thereof, is set forth in this decision.)  

With regard to the remanded service connection and TDIU claims, the RO granted service connection for a psychiatric disorder (namely posttraumatic stress disorder(PTSD)) and a TDIU in a January 2017 rating decision.  As reflected therein, the RO assigned effective dates for both awards of November 9, 2007, the date of receipt of the Veteran's psychiatric disorder service connection, which predated her July 2009 increased rating (from which her TDIU claim stems).  Accordingly, the Board finds that the RO's action granted the benefits sought in full, thereby extinguishing the related appeals.  

As to the Veteran's remaining claim on appeal, her claim seeking an increased rating for her low back disability, the Board notes that the RO complied with the Board's 2014 remand directives as they related to this claim, obtaining the Veteran's outstanding VA treatment records and requesting that the Veteran complete related release forms to allow VA to obtain her fee-basis treatment records.  However, pursuant to a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court), the Board must obtain more detailed range of motion findings than those recorded in the Veteran's most recent, November 2014 VA spinal examination report.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing positions, and, if possible, with the range of the opposite undamaged joint).  Accordingly, a new VA examination is required.

Further, the Veteran's recent, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain the Veteran's VA treatment records since March 2015.

2.  Then, schedule the Veteran for a new VA examination to assess the current severity of her service-connected low back disability, to include specific findings regarding pain on range of motion testing, per Correia.  The Veteran's claims file must be provided to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of her low back symptoms, the examiner should conduct a relevant clinical examination, to include range of motion testing for pain on both active and passive motion, and in both weight-bearing and nonweight-bearing positions.  If this cannot be accomplished, it should be explained why.

3.  Finally, readjudicate the Veteran's low back disability increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

